DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2022 has been entered.
 Election/Restrictions
Claims 33, 34, 38, 42, 43, 46, 50, 54-56 and 59 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 16, 19, 61 and 62 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drews et al (U.S. Patent Application Publication 2020/0070473 A1).
             Regarding claim 1, Drews et al (see the entire document, in particular, paragraphs [0001], [0033], [0039], [0041], [0046], [0051], [0053], [0055], [0058], [0059], [0064], [0065], [0109] and [0164]; Figure 1) teaches a process of making a biodegradable or compostable composite sheet (see paragraphs [0109] (process of making a composite web having a fibrous (i.e., base) layer and an abrasive (i.e., melt-blown) layer), [0001] (the layers have a high sustainable polymer content) and [0033] (the sustainable polymer content includes biodegradable polymer materials) of Drews et al), including the steps of (a) providing a base layer, wherein the base layer includes a polymeric web including a first polymer, wherein the first polymer includes a compostable or biodegradable polymer (see Figure 1; paragraphs [0053] (fibrous (i.e., base) layer 16), [0059] (non-woven fabric (i.e., polymer web)), [0064] (polycaprolactone, poly-hydroxybutyrate, polylactic acid) and [0065] (polybutylene succinate) of Drews et al); and (b) melt-blowing a second polymer onto a first surface of the base layer to form a first abrasive layer including melt-blown fibers of the second polymer, wherein the second polymer is selected from the group consisting of polylactic acid, polycaprolactone, polyglycolide, poly(butylene succinate), polyhydroxyalkanoate, poly-3-hydroxybutyrate and co-polymers and blends thereof, wherein the melt-blown fibers have a diameter ranging from about 0.3 microns and 20 microns, and wherein abrasiveness of the first abrasive layer is controlled by the diameter of the melt-blown fibers (see Figure 1; paragraphs [0039] (abrasive layer 12 is a melt-blown web), [0046] (polyhydroxyalkanoate, succinic acid-based polymers), [0055] (melt-blown fibers have a diameter of from less than about 0.5 microns to less than about 15 microns) and [0041] (by adjusting the air flow during melt-blowing, it is possible to adjust the diameter of the fibers, which adjusts the abrasiveness (or coarseness) of the fibers) of Drews et al).
             Regarding claims 10 and 16, see paragraph [0064] (polycaprolactone, poly-hydroxybutyrate, polylactic acid) of Drews et al.
             Regarding claim 19, see paragraph [0055] (melt-blown fibers have a diameter of from less than about 0.5 microns to less than about 15 microns) of Drews et al.
             Regarding claim 61, see paragraph [0053] (melt-blown web (i.e., first abrasive layer) has a basis weight of 1 – 400 grams per square meter) of Drews et al.
             Regarding claim 62, see paragraph [0051] (the abrasive layer includes fibers having a 100% sustainable polymer content) of Drews et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 6, 23 and 63-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al (U.S. Patent Application Publication 2020/0070473 A1) as applied to claims 1, 10, 16, 19, 61 and 62 above, and further in view of Lamers et al (U.S. Patent 4,659,609 A).
             Regarding claim 3, Drews et al teaches that melt-blown fibers of an abrasive layer have a diameter ranging from about 0.3 microns to about 20 microns (see paragraph [0055] (melt-blown fibers have a diameter of from less than about 0.5 microns to less than about 15 microns), but does not teach the step of (1) melt-blowing a third polymer onto a second surface of the base layer to form a second abrasive layer including melt-blown fibers of the third polymer, wherein the third polymer is the same or different than the second polymer. Lamers et al (see the entire document, in particular, col. 1, lines 49-55; col. 3, lines 15-17; col. 4, lines 44-51; Figure 4) teaches a process (see col. 1, lines 49-55 (method for making an abrasive web including a melt-blown layer of fibers on a supporting web) of Lamers et al), including the step of melt-blowing a third polymer onto a second surface of the base layer to form a second abrasive layer including melt-blown fibers of the third polymer, wherein the third polymer is the same as the second polymer (see Figure 4; col. 4, lines 44-51 (an abrasive melt-blown layer of fibers 31 is on both sides of the supporting layer 32) of Lamers et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to melt-blow a third polymer onto a second surface of the base layer to form a second abrasive layer including melt-blown fibers of the third polymer, wherein the third polymer is the same or different than the second polymer in the process of Drews et al in view of Lamers et al in order to provide a single product with differing degrees of abrasiveness (see col. 4, lines 49-51 of Lamers et al).   
             Regarding claim 4, see Figure 4; col. 4, lines 44-51 (an abrasive melt-blown layer of fibers 31 is on both sides of the supporting layer 32) of Lamers et al.
             Regarding claims 6 and 65, see col. 3, lines 43-48 (supporting web materials include cellulosic fibers) of Lamers et al (the substitution of one known material (i.e., cellulose, as taught by Lamers et al) for another known material (i.e., polycaprolactone, poly-hydroxybutyrate, polylactic acid or polybutylene succinate, as taught by Drews et al) would have yielded predictable results (e.g., the manufacture of a composite sheet having an abrasive layer) to one of ordinary skill in the art.
             Regarding claims 63 and 64, the amount of cellulose (i.e., basis weight) in the base layer would have been obvious to, and readily determined by, one of ordinary skill in the art before the effective filing date of the claimed invention in the process of Drews et al in view of Lamers et al in order to manufacture a composite sheet for a desired use.
             Regarding claim 66, cotton, lyocell and pulp are well-known types of cellulose; lyocell is a genericized trademark used to refer to the lyocell process for making cellulose fibers, particularly used by Lenzing AG.
Claim(s) 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drews et al (U.S. Patent Application Publication 2020/0070473 A1) as applied to claims 1, 10, 16, 19, 61 and 62 above, and further in view of Currie et al (GB 2267681 A).
             Regarding claim 24, Drews et al does not teach the step of (1) melt-blowing using a die-to-collector distance of between about 50 mm to 300 mm. Currie et al (see the entire document, in particular, page 6, lines 4-5; page 7, line 6 to page 8, line 28; page 12, lines 3-5; Figure 1) teaches a process (see Figure 1; page 7, line 6 to page 8, line 28 (process of making an abrasive composite product by melt-blowing) of Currie et al), including the step of melt-blowing using a die-to-collector distance of between about 50 mm to 300 mm (see page 12, lines 3-5 (the distance between the die-head and the supporting carrier layer is between 25 – 35 cm (or 250 – 300 mm)) of Currie et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to melt-blow using a die-to-collector distance of between about 50 mm to 300 mm in the process of Drews et al in view of Currie et al in order to provide a product having satisfactory abrasive and absorbency characteristics (see page 6, lines 4-5 of Currie et al).
             Regarding claim 26, see paragraph [0164] (melt-blowing at 250°C) of Drews et al.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6, 10, 16, 19, 23, 24, 26 and 61-66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742